NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

ANGELA COMBS,                    )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D14-4921
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 16, 2016.

Appeal from the Circuit Court for
Charlotte County; John L. Burns, Acting
Circuit Judge.

Howard L. Dimmig, II, Public Defender,
and Bruce P. Taylor, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Gillian N. Leytham,
Assistant Attorney General, Tampa,
for Appellee.


NORTHCUTT, Judge.

             Angela Combs appeals an order of revocation of her probation and her

resulting ten-year prison sentence. We affirm and write only to correct a scrivener's

error apparent on the face of the revocation order.
              The revocation order states that Combs violated condition eight of her

probation—failing to submit to drug testing. The transcript of the violation hearing

reflects, however, that the trial court found that Combs had willfully failed to complete

drug treatment. We therefore remand for the limited purpose of correcting the order of

revocation to accurately reflect the grounds for revocation. See Margolis v. State, 148
So. 3d 532, 532 (Fla. 2d DCA 2014).

              Affirmed; remanded with instructions.



KHOUZAM and CRENSHAW, JJ., Concur.




                                            -2-